               Case 6:19-bk-08281-KJ         Doc 9     Filed 12/20/19     Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

In re:

MOVE4ALL, INC.

         Debtor,                                               Case No. 6:19-bk-08281-KJ

___________________________________/

                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Courtney White (“Creditor”), by and through the undersigned

counsel appears as a creditor in this Chapter 11 case. Furthermore, Creditor requests that all notices

given or required to be given and all papers required to be served in this case on Creditor pursuant to

Rule 2002 of the Federal Rules of Bankruptcy Procedure be sent to and served upon:

                              COTNEY CONSTRUCTION LAW LLP
                                     c/o John C. Brock, Jr.
                                3110 Cherry Palm Dr., Suite 290
                                       Tampa, FL 33619


         Dated: December 20, 2019
                                                       /s/ John C. Brock, Jr.
                                                       John C. Brock, Jr.
                                                       Florida Bar No. 0017516
                                                       COTNEY CONSTRUCTION LAW LLP
                                                       3110 Cherry Palm Dr., Suite 290
                                                       Tampa, Florida 33619
                                                       (813) 579-3278– Fax: (813) 902-7612
                                                       jbrock@cotneycl.com
                                                       courtfilings@cotneycl.com
              Case 6:19-bk-08281-KJ        Doc 9     Filed 12/20/19   Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 20, 2019, a true and correct copy of the foregoing

has been served via CM/ECF transmission to:


Aldo G Bartolone, Jr
Bartolone Law, PLLC
1030 North Orange Avenue, Suite 300
Orlando, FL 32801
Counsel for Debtor

Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
U.S. Trustee

*All others receiving CM/ECF notice in this matter


                                                     /s/ John C. Brock, Jr.
                                                     John C. Brock, Jr.
                                                     Florida Bar No. 0017516
                                                     COTNEY CONSTRUCTION LAW LLP
                                                     3110 Cherry Palm Dr., Suite 290
                                                     Tampa, Florida 33619
                                                     (813) 579-3278– Fax: (813) 902-7612
                                                     jbrock@cotneycl.com
                                                     courtfilings@cotneycl.com




                                                2
